Citation Nr: 1446817	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-05 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to an initial rating higher than 30 percent for migraine headaches.

3.  Entitlement to a rating higher than 10 percent for constipation.


REPRESENTATION

Veteran represented by:	Nicholas Parr, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran & C.S.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to July 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in September 2011 by a Veterans Law Judge (VLJ).  A transcript is associated with the claims file.  In February 2012, the Board informed the Veteran that the VLJ who conducted the hearing was no longer employed by the Board, and indicated that she was entitled to another hearing.  The Veteran did respond and thus the Board will proceed with the consideration of her claims.

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran raised a claim for TDIU but withdrew the claim during the September 2011 hearing.  Accordingly, the Board dismissed the TDIU claim in the April 2012 decision and it is no longer before the Board.




FINDINGS OF FACT

1.  There is no currently diagnosed sleep disorder, other than symptoms associated with the service-connected disabilities of headaches, fibromyalgia, and posttraumatic stress disorder (PTSD).

2.  The Veteran's migraine headaches are not productive of severe economic inadaptability.

3.  The Veteran's constipation is severe and manifested by more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  Service connection for a sleep disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3.303, 3.310 (2013).

2.  The criteria for an initial rating higher than 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

3.  The criteria for a rating of 30 percent, but no higher, for constipation, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A letter dated September 2008 satisfied the duty to notify provisions for the claims for service connection and an increased rating for constipation.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the Veteran's claim for an increased rating for migraines, the Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained post-service treatment records, and multiple VA medical opinions and examinations pertinent to the issues on appeal.  Virtual VA records were reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor her representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims. 

The Veteran was afforded a hearing before a VLJ in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ explained the issues on appeal.  The Veteran's representative also asked specific questions.  Additionally, the VLJ specifically sought to identify pertinent evidence not currently associated with the claims file.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary.

In April 2012, the Board remanded these claims for additional development.  The RO was instructed to obtain additional treatment records and to afford the Veteran VA examinations.  Additional records were received and associated with the claims file.  The Veteran was afforded VA examinations in January 2013.  Therefore, the Board is satisfied that there has been substantial compliance with prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).  

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II.  Entitlement to Service Connection for a Sleep Disorder

The Veteran seeks entitlement to service connection for a sleep disorder.  She asserts her sleep disorder is due to her time in service or, in the alternative, is due to her fibromyalgia.  The Board notes that the Veteran was granted entitlement to service connection for fibromyalgia in an April 2013 rating decision.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

The Board first notes that the evidence demonstrates symptoms such as fatigue and dyssomnia during and post service.  During service, in July 2005, the Veteran was evaluated for dyssomnia and fatigue.  It was noted that she had significant daytime fatigue and that she had awakened feeling short of breath and almost gasping.  After examination, she was assessed with dyssomnia, fatigue, headaches, history of head injury and sickle cell trait.  It was noted that a nocturnal polysomnography, as well as multiple sleep latency testing was appropriate, however, there does not appear to be any sleep study results in the service treatment records.

Post service, there are lay statements from family members, as well as statements by the Veteran for post-service treatment purposes, corroborating the Veteran's reports of difficulty sleeping.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Nevertheless, to be entitled to service connection for a sleep disorder, there must be a currently diagnosed sleep disorder to account for the Veteran's symptomatology.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there is no present disability); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (stating that pain alone, without an identifiable underlying condition, is not a disability eligible for service connection). 

In this regard, in October 2006 and May 2008 VA treatment notes, sleeping problems were noted as symptoms of her posttraumatic stress disorder (PTSD).  

Importantly, an April 2009 sleep study conducted at a VA center indicated that she did not have a diagnosis of sleep-disordered breathing and there was no snoring noted.  The physician noted, however, that the results indicated the Veteran's fibromyalgia could be contributing to her fragmented sleep.  

The Veteran was afforded VA examinations for PTSD, traumatic brain injury (TBI), headaches, and fibromyalgia in January 2013.  After examination, the VA examiner stated that no additional diagnosis was warranted for the Veteran's reported sleep disturbances/insomnia and explained that the Veteran's insomnia is due to her TBI.  The examiner stated that the Veteran wakes up in the middle of the night four to five times due to headaches, which are severe and residuals of a TBI.  The Board assigns high probative value to this opinion, as it was based on a review of the entire claims file, complete evaluation of the Veteran, and appropriate testing. 

Although the Veteran is competent to report observable symptoms such as difficulty sleeping, she is not competent as a lay witness to identify the cause of any such symptoms, to include whether there is a diagnosable disability because this involves a medically complex matter.  This question requires medical training, knowledge or experience, especially true given her multiple other disabilities with similar symptoms.  See Barr, 21 Vet. App. at 307-08; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board observes that the Veteran is currently service connected for migraine headaches, TBI, and fibromyalgia.

In summary, although the Veteran had sleeping disorder symptoms during service and post service, the weight of the evidence does not demonstrate a currently diagnosed sleep disorder, as separate from her service-connected headaches, TBI, or fibromyalgia.  As such, service connection may not be granted for a sleep disorder.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against service connection, and the claim must be denied.  38 C.F.R. § 3.102.

III.  Increased Rating Claims

The Veteran seeks an increased rating for her migraine headaches and constipation.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disabilities.

A.  Entitlement to an Initial Rating Higher than 30 Percent for Migraine Headaches

Service connection for headaches was established by a January 2009 rating decision, at which time a 30 percent rating was assigned, effective from August 2005.  In February 2010, the Veteran disagreed with the 30 percent rating assigned.  The Veteran seeks a rating higher than 30 percent. 

The Veteran's headache disorder is currently rated as 30 percent disabling under Diagnostic Code 8100.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

The Veteran was afforded a VA examination in July 2005.  She reported severe migraine headaches, occurring about once or twice every month.  She was diagnosed with migraines, by history, and the examiner indicated that they were well controlled by medication.  The examiner stated that the headaches gave the Veteran a minimal amount of physical impairment.  

VA treatment records indicate the Veteran sought treatment for migraines on numerous occasions.  In May 2006, the Veteran reported a history of headaches since 2003 and described the pain as global, throbbing, and indicated that they lasted for days.  There was no nausea or vomiting associated with the headaches, although she reported photophobia and phonophobia.  The Veteran indicated that the headaches occurred two to three times a week.

In July 2006, VA records indicate the Veteran was assessed by neurology for her non-progressive migraine headaches.  The Veteran reported having headaches three to four times per week, with duration of two hours to two days.  She reported that her headaches prevent her from going to the movies, but it was noted that she did not work.  She was assessed with non-progressive, primarily tension headache disorder.

The Veteran was seen again at a VA outpatient center in March 2007.  She reported that her headaches had subsided for a while, that she was headache free for a month from December 2006 to January 2007, but that her headaches returned in frequency.  It was noted that the current intensity was less than previous headaches, but she was beginning to have headaches upon awakening.  

In July 2008, the Veteran submitted a statement indicating that she was unable to keep a job because her migraines were so intense that it was difficult for her to work.

In November 2008, the Veteran's husband submitted a statement indicating that the Veteran suffers from migraine headaches that had intensified.  He indicated that the Veteran complained of severe pain and pressure in her head and that while experiencing a headache she was unable to get out of bed.  The Veteran's daughter also submitted a statement in November 2008, indicating that the Veteran experiences headaches and is unable to participate in activities as a result of the headaches.  

The Veteran's private physician submitted a statement in November 2008, indicating that the Veteran suffers from migraines that can last three to four days, with no relief from medication.  The physician stated that during several of these episodes the Veteran stayed on the sofa during the entire migraine.

VA treatment records indicate the Veteran reported in November 2009 that she was incapacitated with migraine headaches in March 2009 and was unable to attend school.   In October 2010, the Veteran went to the emergency room for complaints of a headache with light sensitivity.  She was assessed with a migraine headache.  She had several medicinal injections for headaches in December 2010.

The Veteran testified in September 2011 that her headaches occurred two to three times a month, and that they had a duration from two to ten days or more.  See September 2011 BVA Hearing Transcript, page 4.  She stated that occasionally, her headaches are so severe that she cannot get out of bed.  Id. at page 5.  She reported that she was currently working, and that within the prior eight or nine months she had missed approximately fourteen days due to headaches.  Id. at page 8.  

VA treatment records indicate the Veteran sought treatment for headache pain in July 2012.  She reported a duration of six days of pain.  It was noted that she was attending school.

The Veteran was afforded a VA examination in January 2013.  The Veteran reported nausea, sensitivity to light, and changes in vision associated with her headaches.  She reported that her migraines occurred more frequently than once per month and had a duration of one to two days.  It was noted that the Veteran had very frequent prostrating and prolonged attacks of migraine pain and non-migraine headache pain.  It was noted that the Veteran's headaches affected her ability to work as she misses work or leaves work when she has a headache.   The examiner opined that although the Veteran misses work at times due to her headaches, the headaches are manageable with appropriate headache medication and do not currently produce severe economic inadaptability.  The examiner noted that no heavy physical or manual labor is permitted, but sedentary desk, office, or computer work was allowed.  

The Veteran's prior spouse submitted a statement in February 2013.  He reported that the Veteran suffered from severe headache pain, and pressure and tenderness in her face.

The Board finds that the evidence does not support a rating higher than 30 percent for the Veteran's headaches.  The Board acknowledges that the Veteran has reported very frequent prostrating headaches.  The Board notes that she is competent to give evidence about what she experiences, for example, she is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the medical evidence does not show that the Veteran's headaches are causing severe economic inadaptability.  Importantly, in July 2005, the VA examiner indicated that the Veteran's headaches were well controlled by medication and caused the Veteran a minimal amount of physical impairment.  Additionally, the January 2013 VA examiner indicated that although the Veteran's headaches cause her to miss work, they are manageable with medication and she is permitted to do sedentary desk, office, or computer work.  Furthermore, as recently as January 2013, it was noted that the Veteran was attending school.

Thus, the credible lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of the headache impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings concerning the type and degree of impairment.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and does not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.124a , Diagnostic Code 8100.  Indeed, the percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2013). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  The currently assigned 30 percent rating adequately compensates the Veteran for loss of working time on account of her headaches. 

The Board has also considered whether the Veteran's headaches present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran has not described any unusual or exceptional factor associated with her headache disability.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not application in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

B.  Entitlement to a Rating Higher than 10 Percent for Constipation

Service connection for constipation was established by a September 2005 rating decision, at which time a noncompensable rating was assigned, effective from August 2005.  The Veteran submitted a claim for an increased rating in April 2008.  In January 2009, the RO granted an increased rating of 10 percent for constipation, effective April 2008.  The Veteran seeks a rating higher than 10 percent.   

The Veteran's constipation is currently rated as 10 percent disabling under Diagnostic Code 7399-7310.  Such diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2013).  The hyphenated disability will be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2013).

In this case, the RO has determined that the most appropriate diagnostic code for rating the Veteran's gastrointestinal disorder is Diagnostic Code 7319, which pertains to irritable colon syndrome (spastic colitis, mucous colitis, etc.).  38 C.F.R. § 4.114, Diagnostic Code 7319. 

The Veteran has reported that she has experienced chronic gastrointestinal discomfort, including constipation and diarrhea.  As such, the Board agrees that Diagnostic Code 7319 is the most appropriate.  

Diagnostic Code 7319 directs that a 10 percent rating will be assigned for moderate irritable colon syndrome and related symptoms, to specifically include frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2013). 

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Thus, rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

The Veteran was afforded a VA examination in September 2008.  She reported constant abdominal pain and chronic constipation.  The examiner noted that the Veteran had irregular, painful bowel movements, and cramping.  There were no findings of malnutrition or significant anemia.  The examiner stated that the Veteran had extreme abdominal pain that affected work and daily activities.  

The Veteran testified in September 2011 that she experiences abdominal pain, pressure, cramping, and is constipated all the time.  See September 2011 BVA Hearing Transcript, page 19.  

In July 2012, the Veteran sought treatment from a VA center, reporting that her current medicine regimen was not effective.  It was noted that she had a very small bowel movement and did not have another until four days later, which was also small.  She reported that her stomach was tight, and she had rumbling/gurgling sounds with no output.  

VA treatment records indicate the Veteran sought treatment for constipation in November 2012.  She reported generalized abdominal pain, bloating, excessive flatulence and intermittent dyspepsia.  She was medically cleared for a colonoscopy.

The Veteran was afforded a VA examination in January 2013.  She indicated that she stays constipated for up to five or six weeks and then has diarrhea.  She also reported suffering from stomach pain and nausea.  It was noted that the Veteran required continuous medication for control of her condition.  The examiner noted that the Veteran had frequent episodes of bowel disturbance with abdominal distress.

The Veteran submitted a statement in May 2013 describing how difficult and painful her constipation was every day.  She described being constipated and then experiencing diarrhea.  She also reported bloating and having excessive flatulence.  The Veteran indicated she sometimes had to leave work early or take off from work the entire day to save her from embarrassment.

The Veteran is competent to attest to her gastrointestinal symptoms, and their effects on her occupational and social functioning, as such matters are within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, the Board has no reason to doubt the credibility of her testimony as it is consistent with the clinical evidence of record.

Accordingly, resolving all doubt in favor of the Veteran and applying the aforementioned evidence to the applicable schedular criteria, the Board finds that, throughout the relevant appeals period, the Veteran's gastrointestinal disorder has most closely approximated a severe disorder, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2013).  Thus, while mindful that the term "severe" is not expressly defined in the Rating Schedule, the Board finds it is equitable and just in this case to assign a 30 percent rating under Diagnostic Code 7319.  See id.; see also 38 C.F.R. § 4.6.  This is the maximum evaluation available under that diagnostic code.  Therefore, as the pertinent evidence of record does not invite consideration under any other provisions of the Rating Schedule, a schedular evaluation of 30 percent, but no higher, is warranted in this instance.

The Board has also considered whether the Veteran's constipation presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and additional Diagnostic Codes provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran has not described any unusual or exceptional factor associated with her constipation disability.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to service connection for a sleep disorder is denied.

Entitlement to an initial rating higher than 30 percent for migraine headaches is denied.

Entitlement to a rating of 30 percent, but no higher, for constipation, is granted, subject to the laws and regulations governing the payment of VA compensation. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


